70 N.Y.2d 999 (1988)
Richard Drzewinski et al., Respondents,
v.
Atlantic Scaffold & Ladder Co., Inc., et al., Appellants, et al., Defendant.
Bowery Savings Bank, Third-Party Plaintiff-Appellant,
v.
Rambusch Decorating Co., Third-Party Defendant-Respondent.
Swanke Hayden Connell Architects, Third-Party Plaintiff-Appellant,
v.
Rambusch Decorating Co., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted January 25, 1988.
Decided February 17, 1988.
Judge TITONE taking no part.
Motion to amend remittitur dismissed as untimely (22 NYCRR 500.11 [g] [3]). [See, 70 N.Y.2d 774.]